Citation Nr: 9912771	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether the veteran has submitted a well-grounded claim 
for service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1951 to May 
1975.  This appeal arises from a November 1993 RO rating 
decision which denied service connection for degenerative 
changes of the lumbar spine and a bilateral knee disorder.  
However, in the most recent supplemental statement of the 
case, the RO denied the claim for service connection for a 
low back disability on the basis that said claim was not well 
grounded.  The issue on the title page of this decision has 
been re-characterized to properly reflect this determination.

The case was Remanded in May 1996 for the purpose of 
obtaining additional evidence.  It has been returned to the 
Board of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During service the veteran was seen for complaints of low 
back pain.

3.  There is evidence showing continuity of low back 
symptomatology after discharge and medical evidence relating 
the symptomatology to the veteran's presently diagnosed 
osteoarthritis of the lumbar spine.

4.  A chronic bilateral knee disorder was not manifested in 
service, and arthritis of the knees was not manifested in the 
first postservice year.

5.  The veteran's current bilateral knee disorder, including 
arthritis, is not shown by any competent evidence to be 
related to service or to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The claim of service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his enlistment examination, the veteran reported that he 
had worn a back brace when he was a child, and that he 
fractured his knee in 1949.  The examiner indicated that the 
veteran had fully recovered from his knee injury.  The 
veteran's lower extremities and spine were found to be normal 
on examination.

The veteran was seen for complaints of "leg numbness" in 
March 1955.  He said that he had been experiencing numbness 
below the left knee for the past five (5) days.  He denied 
pain.  He stated that in 1950 he had fractured the head of 
either the left fibula or the left tibia.  On examination, 
the veteran had normal strength and pain sensation.  
Palpation of the area and the common peroneal nerve was 
negative.  The diagnosis was "no disease found."

In October 1957, the veteran was hospitalized at the United 
States Army Hospital in Fontainbleau, France.  The clinical 
record indicated that he was treated for lymphadenitis and 
bronchitis.  He was also hospitalized at the Fontainbleau 
Army Hospital for five days in May 1960 due to influenza.  

A treatment note from the 3rd TAC Dispensary in Bien Hoa, 
Vietnam reveals that the veteran was evaluated for complaints 
of low back pain.  He stated that the pain started three (3) 
days earlier, after he had been lifting heavy objects.  He 
remarked that the right side was worse than the left.  He 
said there was "some tingling" in his right leg.  He did 
not limp.  He had normal reflexes.  Sensory and motor 
examinations were normal.  X-rays of the lumbosacral spine 
revealed no significant abnormalities.  The impression was 
muscle strain of the lumbar region.

The veteran was in a motor vehicle accident in November 1972.  
He sustained injuries to his head, chest, and right shoulder.  
On a Report of Medical Examination pending retirement, the 
veteran's lower extremities were noted to be normal.

In December 1992, the veteran filed a claim for service 
connection for multiple conditions.  Notably, he stated that 
he had been suffering from painful and weak knees and 
degenerative changes of the lumbar spine since 1971. 

Medical records from the David Grant Air Force Medical Center 
and Jonathan Ng, M.D., dated from September 1973 to December 
1992 were associated with the claims folder.  Those records 
show that the veteran received evaluations and treatment for, 
but not limited to, degenerative changes of the lumbosacral 
spine, avascular necrosis of the right hip, and degenerative 
changes of the knees.  Significantly, outpatient notes from 
David Grant Hospital dated in September 1973, July 1975, and 
May 1977 indicate that the veteran was treated for complaints 
of low back pain.  In August 1982, x-rays revealed mild 
degenerative changes of the lumbar spine at L3/4.  The August 
1982 x-rays also showed mild degenerative joint disease of 
the right knee and stepoff on the lateral aspect of the left 
tibial plateau with evidence of degenerative joint disease.  
A November 1989 x-ray report revealed osteoarthritis in the 
lumbar spine.  Included with these records was an 
authorization for release of medical records.  The purpose of 
the request was to further evaluate a "worker's compensation 
claim."

By a rating action in November 1993, service connection for a 
disability of the knee and degenerative changes of the lumbar 
spine was denied.  The RO found that there was no evidence 
that the veteran was treated for any disability of the knees 
during his military service.  The RO also determined that the 
veteran had failed to establish that his low back arthritis 
was manifested in service, or that he suffered from a chronic 
low back disability during service.

The veteran filed a substantive appeal in August 1994.  He 
stated that his back problems started during the early 1960s.  
He claimed that while stationed at NATO Headquarters in 
France, he was hospitalized for 10 days due to severe back, 
head, and neck pain.  He recalled that he was treated at the 
Fountainbleau Hospital in either 1959 or 1960, and was given 
30 days convalescent leave because of the serious nature of 
his back problem.  He added that he was also seen for 
complaints of back pain in 1969 and shortly after his 
discharge in 1973.  Recognizing that degenerative disc 
disease of the lumbar spine was not diagnosed until 1982, the 
veteran argued that evidence of record supported his claim 
that his back disorder arose during his military service.  
With regard to his "right knee" disability, he stated that 
he injured said knee while he was stationed in Hahn, Germany 
between 1965 and 1967.  He indicated that he re-injured his 
knee during service in Vietnam.  He said he was initially 
treated in "the field," but that he was later re-checked in 
Saigon.  The veteran opined that his current knee problems 
were etiologically related to his in service knee injuries.  
He maintained that he routinely treated his knee and back 
problems with over-the-counter pain relievers.  He asserted 
that a complete copy of his service medical records needed to 
be obtained prior to any final decision on his appeal.

In the Remand of May 1996, the RO was instructed to conduct 
an exhaustive search for any pertinent service medical 
records identified by the veteran.  The veteran's complete 
service personnel records were also to be obtained.  Further, 
as there was an indication that the veteran may have been 
receiving Workers' Compensation benefits, the Board ordered 
that he be asked to indicate whether he had been awarded, or 
applied for, Workers' Compensation benefits.

In a letter from the RO dated in August 1996, the veteran was 
asked to provide a detailed history of where and when he was 
treated for a low back and/or knee disorder in service.  He 
was also requested to provide the names and addresses of all 
health care providers who had treated him post-service for 
either of his claimed disabilities.  Further, the RO asked 
whether the veteran had applied for Workers' Compensation 
benefits and, if so, that he complete a release of medical 
records so that the records considered in that claim could be 
reviewed.  The veteran did not respond to this inquiry or to 
follow-up letters dated in October 1996 and February 1997.  
Moreover, he failed to return a phone message regarding the 
aforementioned evidence that had been left by the RO in 
October 1997.

A complete copy of the veteran's service personnel records 
was associated with the claims folder.  Those records show 
that the veteran was stationed in France from October 1957 to 
September 1961, Germany from September 1965 to December 1967, 
and the Republic of Vietnam from July 1969 to July 1970.  
There were no findings pertaining to injuries to the low back 
or knees.

Several searches were conducted in an effort to obtain the 
service medical records identified by the veteran in his 
August 1994 substantive appeal.  Notably, the National 
Personnel Records Center (NPRC) reported in April 1997 that 
its index of the US Army Hospital in Fountainbleau, France 
had produced no listing for clinical records from 1960.  A 
similar response regarding the veteran's treatment for a knee 
condition in Vietnam was received from the records 
reconstruction branch of the NPRC in November 1997.  The NPRC 
also indicated that a complete copy of the veteran's service 
medical records had already been forwarded to the RO in 1993.

In October 1998, the RO determined that the veteran had 
failed to submit a well-grounded claim for service connection 
for a low back disorder. Service connection for a disability 
of the knees was also denied.  

II.  Analysis

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, No. 96-918 (U.S. Vet. App. Apr. 20, 
1998); See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Low Back Disorder

The veteran was treated for a lifting injury to his back 
during service.  There is also evidence that he now has 
degenerative changes of the lumbar spine.  What remains 
needed for a well grounded claim of service connection is 
evidence of a nexus between current disability and the injury 
in service.  The RO's determination that the claim was not 
well grounded was essentially based on a finding that there 
was no nexus evidence.  However, as was noted above, the 
veteran reported that he has suffered from a chronic low back 
disorder since discharge, and that he has treated his back 
problem with over-the-counter medications.  In this regard, 
he submitted evidence that he received treatment for 
complaints of low back pain in September 1973, July 1975, and 
May 1977.  Accordingly, the Board finds that the veteran has 
submitted sufficient evidence of continuity of symptomatology 
after discharge and medical evidence appearing to relate the 
symptomatology to his present condition to make his claim 
plausible.  Therefore, this claim is well grounded.  The 
issue of entitlement to service connection for a low back 
disorder will be further addressed in the remand below.

B.  Bilateral Knee Disorder

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

With regard to his claim of service connection for a 
bilateral knee disorder, the veteran has submitted no 
competent evidence to establish a nexus between his diagnosed 
degenerative joint disease of the knees and his military 
service (See Caluza).  In that regard, the veteran's lay 
opinion does not constitute probative evidence sufficient to 
connect any current disability with symptoms in service.  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinion of a 
witness skilled in the particular science, art, or trade is 
needed to establish a well grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the veteran has failed 
to present evidence of a plausible claim for entitlement to 
service connection for a bilateral knee disorder, that claim 
must be denied.

The Board recognizes that this matter was previously Remanded 
by the Board in May 1996.  The purpose of the Remand, 
however, was to obtain service medical records that were 
believed to be missing.  This evidence was considered to be 
constructively of record.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990) (VA is responsible for providing evidence 
that may be in the veteran's service record or other 
governmental records, and therefore, in control of the 
Federal Government).  In other words, the basis of the Remand 
was strictly procedural and done without consideration as to 
whether the veteran's claim was well grounded.


ORDER

The veteran's claim for service connection for a low back 
disorder is well grounded.

Service connection for a bilateral knee disorder is denied.


REMAND

The veteran's claim for service connection for a low back 
disorder has been found to be well grounded.  The record 
contains only the veteran's service medical records and post-
service treatment records through 1992.  Additional records 
would be helpful in insuring an equitable determination of 
that claim.  Further adjudicative action with regard to that 
claim is necessary in light of the conclusion that the claim 
is well grounded.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The United States 
Court of Veterans Appeals (Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference to.  Littke v. Derwinski 1 Vet. App.90 (1990).  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, because there is some evidence of continuity of 
symptoms involving the anatomical area at issue, a medical 
opinion is needed on the nature and etiology of the current 
disorder.  The Court has held that the Board, in rendering 
its final decision, must consider independent medical 
evidence in support of recorded findings, rather than provide 
its own medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board notes that under 38 C.F.R. § 3.158(a), 
where evidence requested by VA in connection with a claim is 
not furnished within a year, the claim will be considered 
abandoned.  Here, the veteran was asked by the RO to provide 
specific information ordered in the prior Remand.  He did not 
respond and, consequently, the development sought could not 
be completed.  However, he was not advised of the 
consequences of a failure to respond; hence, 38 C.F.R. 
§ 3.158 may not be applied at this time without violating the 
veteran's due process.  This serves as notice to the veteran 
of the provisions of 38 C.F.R. § 3.158.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his low back disability since December 
1992.  He should also be asked, again, to 
indicate whether he has filed for, or 
ever been awarded, Workers Compensation 
benefits.  In conjunction with this 
development, the veteran should again be 
advised of the provisions of 38 C.F.R. 
§ 3.158.  The RO should obtain pertinent 
records from all identified sources.

2.  The RO should obtain the veteran's 
complete outpatient and inpatient 
treatment records from the David Grant 
Air Force Medical Center or any 
identified VA facility since December 
1992.  

3.  If the veteran has cooperated with 
the development requested in paragraph 1, 
above, the RO should schedule him for a 
VA orthopedic examination to determine 
the nature and probable etiology of his 
current lumbar spine disability, 
specifically including arthritis.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing, and the RO should advise the 
veteran of the provisions of 38 C.F.R. § 
3.655(b) regarding failure to report for 
an examination scheduled in conjunction 
with an original compensation claim.  All 
communications with the veteran must be 
documented.  The examiner should 
determine the correct diagnoses and 
provide an opinion as to whether it is at 
least as likely as not that the 
complaints treated in service and post-
service were early symptoms of his 
current low back disorder.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should 
be done.  A complete rationale for the 
examiner's opinions should be provided.  

4.  When the above development is 
completed, the case should be reviewed by 
the RO (including consideration of 
38 C.F.R. §§ 3.158, 3.655, as 
applicable).  If the claim remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action until he is notified.  The purpose of this 
REMAND is to obtain additional information and afford the 
veteran due process.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

